Application/Control Number: 16/753,923	Page 2
Art Unit: 1646

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application, Amendments, and/or Claims
The Information Disclosure Statement (IDS) filed 6 April 2020 has been entered. Applicant’s amendment of the claims filed 23 May 2022 has been entered.

Election/Restriction
In the response received on 23 May 2022, Applicant elected the species of:
A-b) wherein the IL-10 agent comprises two IL-10 polypeptides each having the amino acid sequence of SEQ ID NO: 26;
B-b) wherein the immune checkpoint pathway modulator is an antagonist antibody to PD1 or a PD1 immune checkpoint pathway inhibitor;
C-a) wherein the antagonist antibody to PD1 or the PD1 immune checkpoint pathway inhibitor is pembrolizumab;
D-a) wherein the cancer is a solid tumor;
E-b) wherein the cancer is lung cancer; and
F-b) wherein the immune checkpoint pathway modulator and the IL-10 agent are administered sequentially.
Claims 28-30 and 38-46 are cancelled. Claims 1-27 and 31-37 are pending and under examination to the extent they read on the elected species. Claims 1-4, 6, 8-13, 17-27, 31-32 and 34-37 read on the elected species, and claims 5, 7, 14-16 and 33 are withdrawn as being drawn to nonelected species.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings (Figures 1-3 and 6) are objected to under 37 CFR 1.83(a) because they fail to show details as described in the specification. Figures 1-3 and 6 contain text that is unreadable or of insufficient clarity. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, 8-13, 17-27, 31-32 and 34-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 recites “A method of treating a neoplastic disease in a mammalian subject, comprising administering to the subject: a) a therapeutically effective amount of an immune checkpoint pathway modulator, and b) a therapeutically effective amount of an IL-10 agent.” The claims are broad and encompass the use of a genus of IL-10 agents and a genus of immune checkpoint pathway modulators, the specification, however, fails to provide adequate written description and evidence of possession of these molecules.
Regarding “an IL-10 agent”, the specification defines that “As used herein, the term "IL-10 agent" refers to a dimeric molecule having IL-10 activity comprising two IL-10 polypeptides that bind to the IL-10 receptor and modulate the same signaling pathway as IL-10 and are capable of eliciting a biological response characteristic of IL-10. The term IL-10 agent includes IL-10 analogs and IL-10 variants and modified IL-10 agents.” “The term IL-10 polypeptide is to be broadly construed and include, for example, human and non-human IL-10 related polypeptides, including homologs, variants (including muteins), and fragments thereof, as well as IL-10 polypeptides having, for example, a leader sequence (e.g., the signal peptide), and modified versions of the foregoing.” (spec. at para. [0112] [0113]) The specification does not adequately describe the genus as broadly claimed. What Applicant has described in the specification are naturally occurring IL-10 proteins (e.g., mammalian IL-10 proteins) and IL-10 agents comprising two IL-10 polypeptides having the amino acid sequence of SEQ ID NO: 25, 26 or 27. The specification describes that the IL-10 polypeptide can be modified by covalently attaching a moiety, such as PEG or a fatty acid chain (acylation), or as a fusion protein, e.g., with an Fc domain or a protein transduction domain (PTD). Except for the IL-10 agents comprising a naturally occurring IL-10 protein or comprising two IL-10 polypeptides having the amino acid sequence of SEQ ID NO: 25, 26 or 27, the specification does not provide adequate description for the genus of IL-10 agents. The specification describes that the IL-10 agents as claimed encompass variants and muteins of the IL-10 polypeptides, however, the specification does not provide sufficient teachings regarding the correlation of structure to function, such as what changes can be made to the molecule without affecting its biological activity or which variants or muteins exhibit therapeutic effects toward a neoplastic disease. A recent study by Gorby et al. (Sci. Signal., 2020, Vol. 13, eabc0653, p. 1-18) discloses the generation of an IL-10 mutant (R5A11) with enhanced affinity for its IL-10R receptor by using yeast surface display. Gorby et al. teaches that compared to the wild-type cytokine, the affinity-enhanced IL-10 variants led to more robust induction of IL-10-mediated signaling and elicit potent immunomodulatory effects at low ligand doses (see Abstract). Clearly, one skilled in the art cannot envision such agonistic muteins based on Applicant’s disclosure. In the absence of sufficient description of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus of IL-10 agents.
Regarding “an immune checkpoint pathway modulator”, the specification defines that “As used herein, the term "immune checkpoint pathway modulator" refers to a molecule that inhibits or stimulates the activity of an immune checkpoint pathway in a biological system including an immunocompetent mammal.” The claims encompass a broad genus of molecules that, directly or indirectly, inhibits or stimulates the activity of any mediator of an immune checkpoint pathway, but Applicant does not show evidence of possession of the genus of molecule as broadly claimed. The specification describes that the immune checkpoint pathway modulators include antagonist antibodies to CTLA4, PD1, PDL1, BTLA, TIM3, LAG3, A2aR and a Killer Inhibitory Receptor, and many of such antagonistic antibodies were known before the effective filing date of the claimed invention. The specification, however, does not describe the broad genus of molecules as claimed, which can be small molecules, DNA, RNA, proteins, etc. and exhibit an inhibitory or stimulatory activity to any mediator of an immune checkpoint pathway. A recent article by Marin-Acevedo et al. (J. Hematol. Oncol., 2021, Vol. 14:45) describes strategies to develop next generation of immune checkpoint inhibitors. Marin-Acevedo et al. teaches that the most well described checkpoints are inhibitory in nature and include CTLA4, PD-1, and PD-L1; while antagonistic antibodies that block these pathways enhance the host immunologic activity against tumors, only a small percentage of patients have meaningful responses to these treatments. Marin-Acevedo et al. reviewed novel immune inhibitory pathways and indicted that development of potential therapeutic molecules remains a challenge (see Abstract and Conclusion). The presently claimed genus of immune checkpoint pathway modulators would encompass those molecules that are not yet identified. Clearly, Applicant does not show possession of the genus of molecule as claimed.
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making of the claimed product, or any combination thereof. In this case, there is no sufficient teachings regarding the structural characteristics of the genus, nor the correlation of structure to function. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.) The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). As discussed above, the skilled artisan cannot envision the detailed structures of the encompassed genus of molecules, and therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that is part of the invention and reference to a method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence. 
Therefore, for the IL-10 agents, except for a naturally occurring IL-10 protein and an IL-10 agent comprising a dimeric IL-10 polypeptide having the amino acid sequence of SEQ ID NO: 25, 26 or 27, the specification does not provide adequate description of the genus of IL-10 agents, as claimed; and for the immune checkpoint pathway modulators, except for antagonist antibodies to CTLA4, PD1, PDL1, BTLA, TIM3, LAG3, A2aR and a Killer Inhibitory Receptor, the specification does not provide adequate description of the genus of immune checkpoint pathway modulators, as claimed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 8-11, 13, 17-27, 31-32 and 34-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mumm et al. (US 2016/0243196 A1, Pub. Date: Aug. 25, 2016) (hereinafter “Mumm”).
Mumm teaches a method of treating a disease, disorder or condition in a subject (e.g., a human), comprising administering to the subject: a) a therapeutically effective amount of an inhibitor of at least one immune checkpoint, and b) a therapeutically effective amount of an IL-10 agent, wherein the disease, disorder or condition is a cancer, including melanoma, lung cancer, kidney cancer, and breast cancer (see claims and spec. at para. [0210]). Mumm teaches that the amount of the IL-10 agent administered to the subject is sufficient to maintain a mean IL-10 serum trough concentration at least 1.0 ng/mL over a period of time (see claims). Mumm teaches that the immune checkpoint is selected from the group consisting of CTLA4, PD1, PDL1 and BTLA, and the immune checkpoint inhibitors include ipilimumab (an antibody that targets CTLA-4) and nivolumab (an antibody that targets PD1) (see claims and spec. at para. [0095]). Mumm teaches that in particular embodiments, one or more immune checkpoint inhibitors is administered in combination with an IL-10 agent (spec. at para. [0007]). Mumm teaches that the IL-10 agent comprises at least one modification to form a modified IL-10 agent, wherein the modification does not alter the amino acid sequence of the IL-10 agent, and wherein the modified IL-10 agent is a PEG-IL-10 agent (see claims). Mumm teaches that the PEG-IL-10 agent comprises at least one PEG molecule covalently attached to at least one amino acid residue of at least one subunit of IL-10, e.g., through a linker; the PEG component of the PEG-IL-10 agent has a molecular mass from about 5 kDa to about 20 kDa, or greater than about 20 kDa; and the PEG-IL-10 agent comprising a mixture of mono-pegylated and di-pegylated IL-10 (see claims). Mumm teaches that the administering of the inhibitor of at least one immune checkpoint and the IL-10 agent is by parenteral injection or subcutaneous injection, and the inhibitor of at least one immune checkpoint and the IL-10 agent are administered simultaneously or sequentially (see claims). Mumm teaches that the method further comprises administering at least one additional prophylactic or therapeutic agent, e.g., a chemotherapeutic agent (see claims).
Therefore, Mumm anticipates the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mumm et al. (US 2016/0243196 A1), in view of Ferguson et al. (WO 2009/074797 A1, Int’l. Pub. Date: 18 June 2009) (hereinafter “Ferguson”).
Mumm teaches as set forth above. Mumm, however, does not teach the amino acid sequence of the IL-10 polypeptide as set forth in SEQ ID NO: 26.
Ferguson teaches the amino acid sequence of human interleukin-10 (IL-10) set forth in SEQ ID NO: 3 (p. 22, under the section “Interleukin-10 and related peptides”), which amino acid sequence is identical to SEQ ID: 26 of the instant application (see sequence alignment attached).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the human IL-10 taught by Ferguson, i.e., SEQ ID NO: 3, in the method of Mumm. One of ordinary skill in the art would have been motivated to do so, because Mumm teaches a method of treating a disease, disorder or condition in a subject (e.g., a human), comprising administering to the subject a therapeutically effective amount of an IL-10 agent, in combination with one or more inhibitors of immune checkpoint proteins, and Ferguson further teaches the amino acid sequence of human IL-10 protein, which is identical to SEQ ID: 26 of the instant application. Therefore, the combined teachings provide a reasonable expectation of success in treating the disease, disorder or condition in the subject.

Claims 2, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mumm et al. (US 2016/0243196 A1), in view of Sacher et al. (JAMA Oncol., 2016, Vol. 2(9):1217-1222, published online June 16, 2016) (hereinafter “Sacher”), and further in view of Spigel et al. (J. Clin. Oncol., 34, no. 15_Suppl (May 20, 2016), p. 9017) (hereinafter “Spigel”).
Mumm teaches as set forth above. Mumm, however, does not teach wherein the neoplastic disease has an intermediate or low tumor mutation burden (claim 2), or the neoplastic disease has intermediate or low cell surface expression of PD-L1 (claim 12), nor teaches using pembrolizumab (the elected species) as the PD1 immune checkpoint inhibitor (claim 13).
Sacher teaches that nivolumab (a human IgG4 monoclonal anti–PD-1 antibody) and pembrolizumab (a humanized IgG4 monoclonal anti-PD-1 antibody) have received regulatory approval for the treatment of advanced non-small-cell lung cancer (NSCLC) in PD-L1-positive tumors (p. 1218, cols. 1 and 2, under the sections “Nivolumab” and “pembrolizumab”). Sacher teaches that nivolumab was effective in the treatment of NSCLC with intermediate PD-L1 expression (based on the criteria defined in the instant specification, i.e., the term "intermediate PD-L1 expression" refers to a level of cell surface PD-L1 expression of 1% to 49% (spec. at para. [0070])) (p. 1218, col. 1, under the section “Nivolumab”). 
Spigel teaches that immune checkpoint inhibitor therapies, including nivolumab and pembrolizumab, have been FDA-approved in squamous and non-squamous non-small cell lung cancer. Spigel determined total mutation burder (TMB) (mutations/Mb) in the lung cancer specimens (see Table), and the mean TMB are within the low and intermediate ranges based on the criteria defined in the specification. According to the definition of the specification, “In general, the term "low tumor mutation burden" means a tumor mutation burden of less than or equal to 15 mutations per megabase sequenced”, and “The term "intermediate tumor mutation burden" means a tumor mutation burden of greater than the upper threshold of the level of tumor mutation burden applied to the term low mutation burden in the particular context. In some embodiments, the term intermediate tumor mutation burden is greater than about 15 mutations per megabase sequenced but less than about 100 mutations per megabase sequenced, alternatively greater than about 10 mutations per megabase sequenced but less than 75 mutations per megabase sequenced, alternatively greater than about 5 mutations per megabase sequenced but less than 50 mutations per megabase sequenced, alternatively greater than about 1 mutations per megabase sequenced but less than 30 mutations per megabase sequenced, alternatively greater than about 1 mutation per megabase sequenced but less than 20 mutations per megabase sequenced.” (spec. at para. [0069]) Therefore, the TMB in the lung cancer specimens disclosed in Spigel meets the limitation as having low and intermediate TMB.   
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use nivolumab and pembrolizumab as the immune checkpoint inhibitor in the treatment method taught by Mumm for lung cancer, such as NSCLC, which has an intermediate expression of PD-L1 (i.e., PD-L1 expression between 1% to 49%), or has the low to intermediate range of TMB. One of ordinary skill in the art would have been motivated to do so, because Mumm teaches a method of treating cancer, e.g., lung cancer, in a subject comprising administering to the subject an IL-10 agent, in combination with one or more immune checkpoint inhibitors, e.g., an antagonistic antibody to PD-1, and Sacher and Spigel further teach that nivolumab and pembrolizumab have been FDA-approved in the treatment of lung cancer, e.g., NSCLC, which has an intermediate PD-L1 expression (i.e., PD-L1 expression between 1% to 49%) and low and intermediate range of TMB. Therefore, the combined teachings provide a reasonable expectation of success in treating the cancer in the patients.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 8-12, 17-27, 31-32 and 34-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-11 and 17-21 of copending Application No. 15/733,970 (reference application).
The claims of the ‘970 application recite:
“A method of treating a mammalian subject suffering from a neoplastic disease, the method comprising:
a) obtaining a sample of T-cells derived from the patient;
b) transducing a fraction of T-cells in the sample with a vector, the vector comprising a nucleic acid sequence encoding a chimeric antigen receptor (CAR) the nucleic acid sequence being in operable association with one or more control elements to effect transcription and translation of the nucleic acid sequence encoding a chimeric antigen receptor (CAR) in a T-cell, so as to generate a population of T-cells expressing the CAR;
c) isolating the T-cells expressing the CAR (CAR-T cells);
d) culturing the CAR-T cells ex vivo in the presence of an IL-10 agent; and
e) administering the CAR-T cells from step (d) to the mammalian subject.” (claim 1)

“The method of claim 1, further comprising the step: administering to the subject a therapeutically effective amount of a pharmaceutical formulation comprising an IL-10 agent.” (claim 2)

“The method of claim 1, the method further comprising the administration to the subject of one or more supplemental agents.” (claim 17)

“The method of claim 17 wherein the one or more supplemental agents is one or more immune checkpoint modulators selected from the group consisting of PD1 modulators, PDL1 modulators, CTLA4 modulators, LAG-3 modulators, TIM-3 modulators, ICOS modulators, OX40 modulators, cd-27 modulators, CD-137 modulators, HVEM modulators, CD28 modulators, CD226 modulators, GITR modulators, BTLA modulators, A2A modulators, IDO modulators and VISTA modulators.” (claim 20)

“The method of claim 20, wherein the immune checkpoint modulator is an antibody.” (claim 21).

Although the claims at issue are not identical, they are not patentably distinct from each other because the essential features of the instant claimed method are present in the claims of the co-pending application. Accordingly, the claims of the co-pending application anticipate the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
NO CLAIM IS ALLOWED.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        August 12, 2022